 NORTHERN NATURAL GAS CO.549Northern Natural'Gas CompanyandDistrict 118,International Association'ofMachinists and Aero-space Workers,AFL-CIO. Case 18-CA-3014August 6, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn February 26, 1971, Trial Examiner 'LloydBuchanan issued his Decision in the , above-entitledproceeding, finding that, the Respondent had notengaged, in and was-not engaging in: certain unfairlabor practices within' the, meaning of the NationalLabor Relations Act, as ' amended, and recommend-ing that the complaint be dismissed in its entirety, asset forth in the attached' Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision and a supporting brief,and the Respondent filed an answering brief.Pursuant to the provisions of,Section—3(b) of theNational. Labor Relations Act, as amended, theNational Labor Relations, Board, has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer` made at the hearing and finds that noprejudicial error was P committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's` Decision, the' exceptions and briefs; andthe entire record in the case, and hereby ' adopts thefindings, conclusions, 'and recommendations of theTrial Examiner,ORDERPursuant to, Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the TrialExaminer and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.-"TRIAL EXAMINER'S DECISIONLLOYD BucRANAN, Trial Examiner: The complaintherein (issuedNovember 2, 1970; charge filed June 10,1970), as amended, alleges that the Company has violatedSection 8(aX3) of , the National Labor Relations Act, asamended,73 Stat. 519, by discharging Francis J. Carpenteron or about June 9, 1970, because of his union membershipand support, and Section 8(a)(1) by said act and byunlawfully interrogating its employees concerning theirprotected concerted activities. The answer, as amended,denies theallegationsof violation and alleges thatCarpenter was discharged because of his refusal and failure192 NLRB No. 92to perform his responsibilities and because of repeatedmisconduct.The case was tried before me, atBoone,Iowa, onDecember 17 and 18, 1970. Counsel,were heard in- oralargument at the conclusion of the trial. Pursuant to leavegranted to all parties, briefs have been filed by the GeneralCounsel and the Company.Upon the entire record, in thecaseand from myobservation of the witnesses, I make the following:FINDINGS OF FACT (WITHREASONSTHEREFOR) ANDCONCLUSIONS OF LAWI.THE COMPANY'S BUSINESSAND THE' LABORORGANIZATION INVOLVEDThe facts concerning the Company's status asa Delawarecorporation, the nature and extent of its business as apublic utility company, and,its engagementin commercewithin the meaning of the Act; are, admitted; I, find andconclude accordingly. I also, find and conclude that, asadmitted, the Union is a labor organization, within themeaning ofthe Act.II.THE UNFAIR LABOR PRACTICESA.The Alleged Violation of Section 8(a)(l)In January 1970, Kruse, an employee at the Company'sOgden plant, went to the Union business office in DesMoines, , and at that time and again in April discussedarrangementsfor , ameetingwith the Ogden plantemployers.Notices of thismeetingappeared on plantbulletin boards; it was referred to as aBeerBust.Themeeting was held, on May 21 in the American Legion Hallin Ogden, 15 to 20 employees being present .but Krusehimself not attending. From this point on, Carpenterplayed the leading role in organizational activities.,Union authorization cards were signed at themeeting,and Carpenter solicited and returned to the Unionadditional cards both before and after his discharge onJune 9. Testimony concerning various intervening eventsmust be considered on the question of company knowledgeof Carpenter's union activities.'The General Counsel's tenacity and persistence, whichmight be exercised on a point with greater merit, althoughthey would then perhaps be unnecessary, were exemplifiedas he' maintained both early and late - in the trial thatcompany knowledge could be found on the basis of aconversation between Carpenter and employee Anglin.About the middle of April, Carpenter told Anglin that themen were dissatisfied and thought they should get a unionto help them. Bearing in mind that in 1967 and 1968; whenhe had told Anglin about other union activity, the latter had,said that he would have to report it, Carpenter now'observed that Anglin might like to report this convetstionalso to Bacon, the- Company's area manager.At the earliertime,, several years before, and until March 30,1969; Anglinwas a supervisor at'Ogden., The Company points out thatAnglin has since been employed at various locations as aninspector and coordinator but as a rank-and-file employee.With the Company's denial that he is now a supervisor, wehave no evidence of such status after March 30, 1969. We 550DECISIONSOF NATIONAL LABOR RELATIONS BOARDhaveno more than the General Counsel's argument, ofcontinuance of status in the face of Carpenter's owntestimony on 'direct examination, when he had-anotherpurpose, that several other employees were reduced instatus including one who,' like Anglin, had been districtsuperintendent and "went down" to the'lowest rank-and-file job classification.BeginninginApril,Carpenter spoke, to Sedlacek, `theCompany's evaluation technician in charge of equipment"planning and technical training, concerning union activity;ands one time- offered Sedlacek a union card, which thelatter rejected.While he does not have the right to hire orfire or otherwise directly supervise employees, it might beinferred that Sedlacek does, have sufficient authority todirect employees or that he works closely enough with thosein authority to impute to,the Company' his knowledge ofCarpenter's union activity. Sedlacek reports directly -"to-Coffman, the Company's directory of technical services, onthe progress of men in training.,` `One- might be inclined to believe that Sedlacek, activelytraining' top' technicians throughout the Des Moines area,not only reports on their progress as he'testified, but alsomakes recommendations concerning them and perhapseven effective recommendations, `in which case he wouldactually'be a supervisor- within the meaning of the Act. Onthe other hand, if it be inferred from this that the Company,through Sedlacek, had early knowledge of Carpenter'sorganizational activity, itmay be noted' that, despiteCarpenter's conductat a meetingon May 1, of which morebelow, for which he was reprimanded by letter on May 4,the Company 'did-not at that time discharge Carpenter.About,May 11, Carpenter asked Supervisor Headrick forpermissionto hold 'a meeting in the Company's basementroom on May 14. The allegation of interrogation is-'based'on this- incident,' and will be considered below.' `I do notrely on this for a" finding of company knowledge ' ofCarpenter's union activities.Whatever weight attached to the testimony already citedon the question of company knowledge, the Company hasapproximately 50 employees in Ogden, and such knowledgemay be inferred on the basis of the "small plant" rule evenif the,extent of Carpenter's card solicitation activities at theplantis not clear.r , If , various witnesses at times indicated unreliability thefacts generally emerge quite clearly from the pro and conpresentation., I do not, credit the Company's denial ofknowledgeof Carpenter'sunion, activity.Leading to aconclusion further-, unfavorable to the Company andarousing suspicion is, the citation .of many ,past shortcom-ings and misdeeds on Carpenter's part with only; some oralcriticism,and.two warning letters, on March 3,1969, whenthere was no union activity or apparent suspicion thereof,and May -4, 1970— respectively: Even the later ,letter wassubmerged at the, trial by detailed- references topriorshortcomings although in this letter-on May 4 the Companyclearly warned Carpenter of possible discharged he did notperform his duties satisfactorily. By the'time the secondThere is confusion m this connection.EmployeeClaussen,as we shallsee, testified to interrogation byHeadrick in late April,or early May.Carpenter testified to interrogation by District Manager Henriksen in May.union meeting was held, on July 21, ,Carpenter w as;nolongerin the Company's employ.The, complicated defense, not limited to events,whichimmediately preceded Carpenter's` discharge and whichwould themselves have justified it, made it necessary to gointo earlier incidents by way of explanation and raised thequestions of condonation or acceptance by, the Company.To the extent that earlier incidents, testified to in detail onboth sides, are relied on to show unfair treatment ofCarpenter, they precededhis union" activity or companyknowledge thereof and show that, if 'he was "persecuted," itwas not discriminatory within themeaning ofthe Act. Inthis` category would fall Carpenter's testimony that, early inApril,'Henriksentold him that he could not,have, the fieldtechnician trainee job because the Company did notlike his"attitude."Bacon had, earlier.reminded'Henriksen that,because of Carpenter's behavior and attitude towardothers,--he would not adequately represent the Company, tooutsiders as that job required.His job abolished (as it was atthe other plants of theCompany), Carpenter had been offered another atthe samerate. In January. he had told another''' Ioyee, that hepnipwould like to have the lower paying job which theo,ther wasperforming. The evidence shows that on his new job he wasthereafter both unsatisfactory and unwilling to `perform.There-is no evidence that any other job was available andthat Carpenter was discriminatorily refused such, whetherin January or thereafter. Nor,- whatever his complaints,could discrimination be found in any early company refusalof anassignment.ter's attitude was further, supported on June 1 when,,in theface of the, former's attempt to arouse his. interest,Carpenter replied that he was not interested in his work andwould not do,a good' job.With this (after carpenter's threat, noted below, on June5with respect to employment of Negroes), ;Henriksentestified that he had no alternative but' to terminateCarpenter's employment. On the following Monday, June8,he called Bacon and later 'that `day received the latter'spermission to discharge Carpenter. On the morning of June9 -Henriksen went to Bacon's office in Des Moines, gotCarpenter's ' check, returned to Boone, and dischargedCarpenter.I-The attempts to excuse or justify Carpenter's poorperformance in the face-of his admitted, lack of interestwere patently insufficient.Accepting the testimony byFloyd, the Company's evaluationengineer, I do not rely onthe hearsay memorandum of June 5 (which was not offeredor received or shown to have come to the attention ofHenriksen or,Baconby June 9) by one who the Companyclaims is not a supervisor.To recite other incidents and events would be merely todescribe Carptenter's consistentand complete self-luxation,which was formalized on June 9.The,very record of never having discharged an employee,cited by the General- Counsel,suggests a, company, attitudewhich wasreflectedin the patient acceptance of Carpenter'sHeadrick testified to such a conversation with Claussen and Carpenter imMay.. The allegation is of interrogation of employees in April by'Headricl : NORTHERN NATURAL GAS CO.551shortcomings., Thus, in, addition to reference to a May 1safetymeeting which prompted the letter of May 4, weheard about.an occasion in January when Carpenterpresumed to cut a sling which other employees had justused and laidaside.The General Counsel conjured up apicture of dire results if the sling were used again, andsought to justify Carpenter's action by reference to apossible;accident.Indeed several times atthe trial referencewas made to-a, fatal earlier accident; -but as finallyexplained; that was in no way related to the situation beforeus but had 2 years before been connected with the work ofan independent contractor.What the General Counsel has labeled "courageous" andindicative of leadership was aggressive and presumptuous.On an assumption that the men on the job wereincompetent or might otherwise use the sling again,Carpenter could in the spirit of helpfulness, certainly not ina "take charge"manner, have spoken to employeesWestberg or Landals, who were working on that job. Thereis no suggestion that these latter would have willfully riskedinjury or thatitwould have been nesessary for Carpenter toreport the matter,to his supervisor on their failure to act. Ifthiswas "in accordance with recommended practice," ithad -nowhere been recommended that Carpenter do it.Clearly anything but self-effacing, Carpenter assertedauthority which he did not have and took action beyond hisauthority.,ne good faithwhich the General Counsel wouldput on that action was obliterated by the unnecessaryassertivenesswhich Carpenter displayed. It-is, and shouldhave been to him were he concerned with others,understandable thatWestberg, submitting to his ownsupervisor,resented an intrusionby a fellowworker as hereoccurred. Testifying in Carpenter's behalf, Landaals told usthat Carpenter"came alongand cut the strap." Carpenterassumed the prerogative of action. Whatever words wereuttered followed the act as an argument ensued betweenCarpenter andWestberg.Capable of doing a goodmechanical or technicaljob, Carpenterwas assertive to thepoint of brashness.2 With so much made of it at the trial,this cited incident can at most portray Carpenter's mannergenerally.Henriksen denied knowledge of it: it did notprompt or lead to the discharge.Again, Carpenter was a good mechanic. But he exhibitedan aggravating fascination for other people's affairs and atectonic tendency to impose his own sense of afflatus.Regardless of the feelings of those with whom he worked,Carpenter took charge and was militant to the point that hecould not be entrusted with the authority which heassumed.The Company's offer of the job of enginetechnician is quite understandable, considering Carpenter'smechanical and personal qualifications.Ifnot acted upon until matters came to a headnondiscriminatorily, any earlier instances of officious anddisruptive conduct of which the Company was awareremained reasons.There was no shifting of reasons or2The record includes reference to several other instances:One when hecharged brown-nosing to an employee with whom he had no closerelationship;another when he replied in kind but aggessively to Bacon; athirdwhen he prompted employee Wingfield to complain aboutCarpenter's interfering with his handling of certain controls.3 I do not rely on hearsay testimony that other employees complainedconcerning Carpenter'sconduct,Henriksen not having checked suchposition by the Company even if citation of so many earlierfacts beclouded and complicated the issue:with ,thoseearlier reasons as background,an employer reluctant--totake such action was moved by later-events to dischargeCarpenter.Whatever sufficient and nondiscriminatory reason theCompany may have had for discharging Carpenter earlier,and although it has assigned him to another job and,soughtto persuade him to remain at it,a new and very importantelement was added onFriday,June 5.Leaving aside allequivocal factors,and arguments, it appears that, withadequate valid reason to discharge Carpenter and matterscoming to a head as he failed to perform adequately the jobfairly assigned to him,the triggering factor was on that day,injected when the Company indicated its intent to abide by:the law and an Executive orderissuedfrom the_WhiteHouse-Carpenter was not engaged in protected concertedactivity when he announced that he would not allow the,Company to' bring Negroes into Ogden,if it did, he:wouldsee to it that its taxes were-increased.-This was hitting theCompanyin a most vulnerable,spot, andwith a weapon or,threat which assumed prior illegality with 44pect to taxesor threatened such for the ,future.Whatever,Carpenter'searlier shortcomings,3he was now clearly insubordinateand offensive.We thus have evidence of a new and compelling reasonfordischarge based on Carpenter's performance andexpressed attitude toward his work;and furtherreason inhis racial threat, to which a response (not so claimed.by theCompany although it is embraced.generally in the chargesof offensive behavior and insubordination)of dischargecould hardly be called discriminatory..-If the Company,unwarrantly fearful of consequences,falselydenied early knowledge of Carpenter'sunionactivity, that would indeed serve to cast suspicion on itsother testimony and its position on the issues. But itsreluctance to discharge and its failure to do so because ofCarpenter's poor work after knowledge could be inferred(as it would be under the small plant rule) on the basis oftheMay14meeting and perhaps of earlier eventscounterbalances such suspicion;and Carpenter's indicatedrefusal on June 1 to perform his work properly followed byhis threat on June 5 warranted and virtually compelled hisdischarge. I credit the testimony that Carpenter's offensivebehavior and refusal to perform his work alone caused theCompany to terminate his employment.Carpenter's offensiveness to other employees was not infact a reason for his discharge.It did lead to the Company'srefusal to assign him to a job which he preferred. But thatdecision was communicated to him as early as April 4, as hehimself testified,and antedated his union activity andcompany knowledge thereof.4 It intrudes on our considera-tion to the extent that,because he was dissatisfied, itcontributed to his failure to do his work properly.To thatpoint there was no unlawful discrimination.Withhis statedcomplaints.4Itmay be noted that it is not even charged that at any time afterunion activities commenced and knowledge could be inferred,either beforeorafterCarpenter'sdischarge,theCompany otherwise unlawfullydiscouraged union support or interfered with employees.If proclivity toviolate be elsewhere deemed relevant,the history here and contemporane-ous events suggest a contrary conclusion. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusalon June 1 to perform, itself insubordinate andoffensive,and his threat on June 5, he offered fullprovocation wholly, aside from and without any back-ground or secondary cause connected with union activity.I find and conclude that Carpenter's discharge was notdiscriminatory., This is aside from his refusal toaaccept'theengine techinician, job.As for failure to place ;himelsewhere, there is no evidence of another available job anddiscriminatory refusal to assign him.B.The Alleged ,Independent Violation of Section8(a)(1)Claussen testifiedthat in the latter part of April or thefirstpart of May, a few days before the meeting in the plantbasement room,Headrick asked him who had set up themeeting and whether Carpenter or he, himself had done it.Claussen'sreplywas that the men had themselves decidedto have''a 'meting;he denied that either Carpenter or hehad 'init'iated it:Carpenter testified that about May 14 heaskedHenriksen 'for permissionto use thebasement roomfor ameeting of employees, and'that when Henriksen askedwhat the meetingwould be about; he replied that it wouldbe "Just a, "bitchingsession."Headrick testified that on May11 both''Carpenterand Claussenspoke tohim about usingthe basement room, that he asked what problems the menhad, and, that Claussen replied that one problem wascommunication;'and that Carpenter also suggested that thesupervisorsnot attend but that they be` available forquestionslater.Such'a-meetingdid'not indicate, organizational activitywhich'theCompany might oppose. On the contraryproblems and that he welcomed the opportunity to talk tothemen and answer their questions as,-,had, been done:before.Whatever reward is merited by counsel's-assiduous=ness in scraping,up this item,-the inclusion.of such °anallegation warrants none. There was certainly no- suggestionthat thismeetingwas connected, with organizational,activities, and Headrick cannot be found to have interferedwith,such activities., Indeed both Headrick and Henriksen,who ,granted permission for use.of the meeting room, hadencouraged such meetings and subsequent discussionbetween the employees and management., Whatever thedates and the principals involved, no`violation`has herebeen shown.No more indicative of an improper' inquiry wasAndersen's questions to Carpenter with respect,to the May-21meeting, ". . what we was going to have.,at themeeting—' with Carpenter's reply, that,they were going tohave coldcuts and beer. Telling Andersen that her waswelcome to attend, Carpenter allegedly added that a: union'representative would be- there. Carpenter: appeared at thispoint to add this -last -by way clinching the element ofcompany knowledge, and I find ;this-bit of his testimony. as runreliable as the Company's denial of knowledge of, unionactivity.With,-this comment on.his credibility, there is noneed to recite Carpenter's pitiful attempts torexplain otheruntoward remarks."-'Upon .the foregoing findings of- fact,,; conclusions of law,and the entire record, and pursuant to Section 10(c) of the.Act, I hereby issue the-following recommended: _ORDER,Headrick testified that it' was his responsiblity to checkThe complaint is dismissed in its entireS Several instances,of alleged interrogation are urged in the GeneralCounsel's brief,although they were neither alleged nor litigated.